

Sales Company of Shaanxi Yanchang Petroleum OiløGroup÷Co., Ltd.
Finished Oil Sales Contract of Yanlian Sales Office


Contract No.: 2007-01-10


Seller: Sales Company of Shaanxi Yanchang Petroleum OiløGroup÷Co., Ltd.— Yanlian
Sales Office
Buyer: Xi’an Baorun Industrial Development Co., Ltd.
 

1.  
This contract is made by and between the seller and the buyer regarding the
finished oil purchase in 2007 based on friendly negotiation and mutual benefits.

 
Product
Quantity(Ton)
Price(Yuan/t)
Gasoline
30,000
Standard price of Sales Company of Shaanxi Yanchang Petroleum OiløGroup÷Co.,
Ltd.
Diesel
30,000

 

2.  
Quality Standard and Technical Index:

 
Gasoline: GB17903-1999
Diesel: GB252-2000
 

3.  
Delivery Place, Transportation Manner and Fees

 
Delivery Place: Oil loading platform in finished oil workshop of Yanlian Group
Transportation Manner: The buyer should transport the oil from Yanlian Group by
themselves.
Fees: The buyer should undertake the related delivery fees.
 

4.  
Package and Weight Metering Standard

 
Package: Oil tank of Truck
Metering Standard: The weight of the finished oil should be measured by the
platform scale on the oil loading platform in finished oil workshop of Yanlian
Group.
 

5.  
Payment Term

 
The buyer should make the payment first on the purchasing day and the seller
will bill the invoice for VAT in the middle and end of each month.
 

6.  
Miscellaneous

 
The two parties should supply and pick up the oil in compliance with the terms
of this contract and update the finished oil quantity every half a month. The
buyer should be informed three days in advance if the seller is unable to supply
oil for delivery prevention and maintenance. The buyer should pay 10Yuan/ton to
the seller for deposit. If the buyer couldn’t purchase the agreed quantity for
special reason the seller should be informed one day in advance and the buyer
will suffer a penalty of 10 Yuan/T and should require the same quantity as this
month in the next month. If the buyer couldn’t finish the agreed oil quantity
for three-months the two parties should terminate the business relationship.
 
 
 

--------------------------------------------------------------------------------

 
 

7.  
Disputes

 
If there are any matters not covered by this contract, parties hereto may
negotiate it in other arrangement. In case of any dispute, the two parties may
propose a suit to the local People’s Court in the place where the non-breaching
party is located.
 

8.  
The contract is in quadruplicate and each Party shall hold two copies. 

 
 
 
Seller
 
Buyer
Company Name
Sales Company of Shaanxi Yanchang Petroleum OiløGroup÷Co., Ltd.
Company Name
Xi’an Baorun Industrial Development Co., Ltd.
Address
 
Yanlian Sales Office Jiaokouhe Town Luochuan County, Shaanxi
 
Address
 
Dongxin Century Square # 7 Huoju Rd Xi'an, Shaanxi
Legal Person
(Authorized Person )
 
(Seal of Sales Company of Shaanxi Yanchang Petroleum OiløGroup÷Co., Ltd.)
Legal Person
(Authorized Person )
 
(Seal of Xi’an Baorun Industrial Development Co., Ltd.)
 
Telephone
 
0911-3811226 3811531
 
Telephone
 
029-82682018
 
Opening Bank
 
Huijiahe Sub-Branch of Yanlian Branch of China Construction Bank
 
Opening Bank
 
East District Branch of China Everbright Bank
 
Account #
 
61001688936052500060
 
Account #
 
087859120100302067154



 
 

--------------------------------------------------------------------------------

 